OMB APPROVAL OMB Number:3235-0582 Expires:March 31, 2012 Estimated average burden hours per response9.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-21260 CM Advisers Family of Funds (Exact name of registrant as specified in charter) 805 Las Cimas Parkway, Suite 430 Austin, Texas (Address of principal executive offices) (Zip code) Tina Bloom, Esq. Ultimus Fund Solutions, LLC225 Pictoria Drive, Suite 450Cincinnati, Ohio 45246 (Name and address of agent for service) Registrant's telephone number, including area code:(513) 587-3400 Date of fiscal year end:February 28 Date of reporting period:July 1, 2009 - June 30, 2010 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Disclose the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a) The name of the issuer of the portfolio security; (b) The exchange ticker symbol of the portfolio security; (c) The Council on Uniform Securities Identification Procedures ("CUSIP") number for the portfolio security; (d) The shareholder meeting date; (e) A brief identification of the matter voted on; (f) Whether the matter was proposed by the issuer or by a security holder; (g) Whether the registrant cast its vote on the matter; (h) How the registrant cast its vote (e.g., for or against proposal, or abstain; for or withhold regarding election of directors); and (i) Whether the registrant cast its vote for or against management. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)CM Advisers Family of Funds By (Signature and Title)* /s/ Arnold Van Den Berg Arnold Van Den Berg, Chairman and President Date July 22, 2010 * Print the name and title of each signing officer under his or her signature. EXHIBIT A INVESTMENT COMPANY REPORT Meeting Date Range: 01-Jul-2009-30-Jun-2010 Report Date: 6/30/2010 Page 1 of 86 CM ADVISERS FUND 3M COMPANY Security: 88579Y101 Agenda Number: Ticker: MMM Meeting Type: Annual ISIN: US88579Y1010 Meeting Date: 5/11/2010 Prop. # Proposal Proposed by Proposal Vote For/Against Management 1A ELECTION OF DIRECTOR: LINDA G. ALVARADO Mgmt For For 1B ELECTION OF DIRECTOR: GEORGE W. BUCKLEY Mgmt For For 1C ELECTION OF DIRECTOR: VANCE D. COFFMAN Mgmt For For 1D ELECTION OF DIRECTOR: MICHAEL L. ESKEW Mgmt For For 1E ELECTION OF DIRECTOR: W. JAMES FARRELL Mgmt For For 1F ELECTION OF DIRECTOR: HERBERT L. HENKEL Mgmt For For 1G ELECTION OF DIRECTOR: EDWARD M. LIDDY Mgmt For For 1H ELECTION OF DIRECTOR: ROBERT S. MORRISON Mgmt For For 1I ELECTION OF DIRECTOR: AULANA L. PETERS Mgmt For For 1J ELECTION OF DIRECTOR: ROBERT J. ULRICH Mgmt For For 02 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS 3M'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Mgmt For For 03 TO APPROVE THE AMENDED 2008 LONG- TERM INCENTIVE PLAN AND TO APPROVE THE EXPANDED PERFORMANCE CRITERIA AVAILABLE UNDER THE 2008 LONG-TERM INCENTIVE PLAN. Mgmt For For 04 STOCKHOLDER PROPOSAL ON SPECIAL MEETINGS. Shr Against For CM ADVISERS FUND AMERICAN EXPRESS COMPANY Security: Agenda Number: Ticker: AXP Meeting Type: Annual ISIN: US0258161092 Meeting Date: 4/26/2010 Prop. # Proposal Proposed by Proposal Vote For/Against Management 01 DIRECTOR 1 D.F. AKERSON Mgmt For For 2 C. BARSHEFSKY Mgmt For For 3 U.M. BURNS Mgmt For For 4 K.I. CHENAULT Mgmt For For 5 P. CHERNIN Mgmt For For 6 J. LESCHLY Mgmt For For 7 R.C. LEVIN Mgmt For For 8 R.A. MCGINN Mgmt For For 9 E.D. MILLER Mgmt For For 10 S.S REINEMUND Mgmt For For 11 R.D. WALTER Mgmt For For 12 R.A. WILLIAMS Mgmt For For 02 RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. Mgmt For For 03 ADVISORY (NON-BINDING) VOTE APPROVING EXECUTIVE COMPENSATION. Mgmt For For 04 SHAREHOLDER PROPOSAL RELATING TO CUMULATIVE VOTING FOR DIRECTORS. Shr Against For 05 SHAREHOLDER PROPOSAL RELATING TO THE CALLING OF SPECIAL SHAREHOLDER MEETINGS. Shr Against For 06 SHAREHOLDER PROPOSAL RELATING TO SHARE RETENTION REQUIREMENTS FOR EXECUTIVES. Shr Against For CM ADVISERS FUND APPLIED MATERIALS, INC. Security: Agenda Number: Ticker: AMAT Meeting Type: Annual ISIN: US0382221051 Meeting Date: 3/9/2010 Prop. # Proposal Proposed by Proposal Vote For/Against Management 01 DIRECTOR 1 AART J. DE GEUS Mgmt For For 2 STEPHEN R. FORREST Mgmt For For 3 THOMAS J. IANNOTTI Mgmt For For 4 SUSAN M. JAMES Mgmt For For 5 ALEXANDER A. KARSNER Mgmt For For 6 GERHARD H. PARKER Mgmt For For 7 DENNIS D. POWELL Mgmt For For 8 WILLEM P. ROELANDTS Mgmt For For 9 JAMES E. ROGERS Mgmt For For 10 MICHAEL R. SPLINTER Mgmt For For 11 ROBERT H. SWAN Mgmt For For 02 TO RATIFY THE APPOINTMENT OF KPMG LLP AS APPLIED MATERIALS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR Mgmt For For CM ADVISERS FUND ARCTIC CAT INC. Security: Agenda Number: Ticker: ACAT Meeting Type: Annual ISIN: US0396701049 Meeting Date: 8/6/2009 Prop. # Proposal Proposed by Proposal Vote For/Against Management 01 DIRECTOR 1 TONY J. CHRISTIANSON Mgmt For For 2 D. CHRISTIAN KOCH Mgmt For For 02 TO APPROVE AN AMENDMENT TO THE ARCTIC CAT INC. 2 AND INCENTIVE PLAN TO INCREASE THE NUMBER OF SHARES SUBJECT TO THE PLAN TO 3,785,000 SHARES. Mgmt Against Against 03 TO RATIFY THE APPOINTMENT OF GRANT THORNTON LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE CURRENT FISCAL YEAR. Mgmt For For 04 THE NAMED PROXIES ARE AUTHORIZED TO VOTE IN THEIR DISCRETION UPON SUCH OTHER BUSINESS AS MAY PROPERLY COME BEFORE THE MEETING. Mgmt For For CM ADVISERS FUND AUTOMATIC DATA PROCESSING, INC. Security: Agenda Number: Ticker: ADP Meeting Type: Annual ISIN: US0530151036 Meeting Date: 11/10/2009 Prop. # Proposal Proposed by Proposal Vote For/Against Management 01 DIRECTOR 1 GREGORY D. BRENNEMAN Mgmt For For 2 LESLIE A. BRUN Mgmt For For 3 GARY C. BUTLER Mgmt For For 4 LEON G. COOPERMAN Mgmt For For 5 ERIC C. FAST Mgmt For For 6 LINDA R. GOODEN Mgmt For For 7 R. GLENN HUBBARD Mgmt For For 8 JOHN P. JONES Mgmt For For 9 CHARLES H. NOSKI Mgmt For For 10 SHARON T. ROWLANDS Mgmt For For 11 GREGORY L. SUMME Mgmt For For 02 APPOINTMENT OF DELOITTE & TOUCHE LLP Mgmt For For CM ADVISERS FUND CDI CORP. Security: Agenda Number: Ticker: CDI Meeting Type: Annual ISIN: US1250711009 Meeting Date: 5/18/2010 Prop. # Proposal Proposed by Proposal Vote For/Against Management 1 DIRECTOR 1 ROGER H. BALLOU Mgmt For For 2 MICHAEL J. EMMI Mgmt For For 3 WALTER R. GARRISON Mgmt For For 4 LAWRENCE C. KARLSON Mgmt For For 5 RONALD J. KOZICH Mgmt For For 6 ALBERT E. SMITH Mgmt For For 7 BARTON J. WINOKUR Mgmt For For 2 TO RATIFY THE APPOINTMENT OF KPMG LLP AS CDI CORP.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. Mgmt For For CM ADVISERS FUND CINTAS CORPORATION Security: Agenda Number: Ticker: CTAS Meeting Type: Annual ISIN: US1729081059 Meeting Date: 10/20/2009 Prop. # Proposal Proposed by Proposal Vote For/Against Management 1A ELECTION OF DIRECTOR: GERALD S. ADOLPH Mgmt For For 1B ELECTION OF DIRECTOR: PAUL R. CARTER Mgmt For For 1C ELECTION OF DIRECTOR: GERALD V. DIRVIN Mgmt For For 1D ELECTION OF DIRECTOR: RICHARD T. FARMER Mgmt For For 1E ELECTION OF DIRECTOR: SCOTT D. FARMER Mgmt For For 1F ELECTION OF DIRECTOR: JOYCE HERGENHAN Mgmt For For 1G ELECTION OF DIRECTOR: JAMES J. JOHNSON Mgmt For For 1H ELECTION OF DIRECTOR: ROBERT J. KOHLHEPP Mgmt For For 1I ELECTION OF DIRECTOR: DAVID C. PHILLIPS Mgmt For For 1J ELECTION OF DIRECTOR: RONALD W. TYSOE Mgmt For For 02 TO RATIFY ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2010. Mgmt For For 03 PROPOSAL TO ADOPT PRINCIPLES FOR HEALTHCARE REFORM AS REPORTED BY THE INSTITUTE OF MEDICINE. Shr Against For CM ADVISERS FUND COHU, INC. Security: Agenda Number: Ticker: COHU Meeting Type: Annual ISIN: US1925761066 Meeting Date: 5/11/2010 Prop. # Proposal Proposed by Proposal Vote For/Against Management 01 DIRECTOR 1 STEVEN J. BILODEAU Mgmt For For 2 JAMES A. DONAHUE Mgmt For For 02 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS COHU'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010 Mgmt For For CM ADVISERS FUND COLGATE-PALMOLIVE COMPANY Security: Agenda Number: Ticker: CL Meeting Type: Annual ISIN: US1941621039 Meeting Date: 5/7/2010 Prop. # Proposal Proposed by Proposal Vote For/Against Management 1A ELECTION OF DIRECTOR: JOHN T. CAHILL Mgmt For For 1B ELECTION OF DIRECTOR: IAN COOK Mgmt For For 1C ELECTION OF DIRECTOR: HELENE D. GAYLE Mgmt For For 1D ELECTION OF DIRECTOR: ELLEN M. HANCOCK Mgmt For For 1E ELECTION OF DIRECTOR: JOSEPH JIMENEZ Mgmt For For 1F ELECTION OF DIRECTOR: DAVID W. JOHNSON Mgmt For For 1G ELECTION OF DIRECTOR: RICHARD J. KOGAN Mgmt For For 1H ELECTION OF DIRECTOR: DELANO E. LEWIS Mgmt For For 1I ELECTION OF DIRECTOR: J. PEDRO REINHARD Mgmt For For 1J ELECTION OF DIRECTOR: STEPHEN I. SADOVE Mgmt For For 02 RATIFY SELECTION OF PRICEWATERHOUSECOOPERS LLP AS COLGATE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Mgmt For For 03 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Mgmt For For 04 STOCKHOLDER PROPOSAL ON CHARITABLE CONTRIBUTIONS. Shr Against Against 05 STOCKHOLDER PROPOSAL ON SPECIAL STOCKHOLDER MEETINGS. Shr Against Against CM ADVISERS FUND CPI CORP. Security: Agenda Number: Ticker: CPY Meeting Type: Contested Annual ISIN: US1259021061 Meeting Date: 7/8/2009 Prop. # Proposal Proposed by Proposal Vote For/Against Management 01 DIRECTOR 1 JAMES J. ABEL Mgmt For For 2 PAUL FINKELSTEIN Mgmt For For 3 MICHAEL GLAZER Mgmt For For 4 MICHAEL KOENEKE Mgmt For For 5 DAVID MEYER Mgmt For For 6 TURNER WHITE Mgmt For For 02 RATIFICATION OF APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Mgmt For For CM ADVISERS FUND DELL INC. Security: 24702R101 Agenda Number: Ticker: DELL Meeting Type: Annual ISIN: US24702R1014 Meeting Date: 7/17/2009 Prop. # Proposal Proposed by Proposal Vote For/Against Management 01 DIRECTOR 1 JAMES W. BREYER Mgmt For For 2 DONALD J. CARTY Mgmt For For 3 MICHAEL S. DELL Mgmt For For 4 WILLIAM H. GRAY, III Mgmt For For 5 SALLIE L. KRAWCHECK Mgmt For For 6 JUDY C. LEWENT Mgmt For For 7 THOMAS W. LUCE, III Mgmt For For 8 KLAUS S. LUFT Mgmt For For 9 ALEX J. MANDL Mgmt For For 10 SAM NUNN Mgmt For For 02 RATIFICATION OF INDEPENDENT AUDITOR Mgmt For For SH1 REIMBURSEMENT OF PROXY EXPENSES Shr Against For SH2 ADOPT SIMPLE MAJORITY VOTE Shr For Against CM ADVISERS FUND E. I. DU PONT DE NEMOURS AND COMPANY Security: Agenda Number: Ticker: DD Meeting Type: Annual ISIN: US2635341090 Meeting Date: 4/28/2010 Prop. # Proposal Proposed by Proposal Vote For/Against Management 1A ELECTION OF DIRECTOR: SAMUEL W. BODMAN Mgmt For For 1B ELECTION OF DIRECTOR: RICHARD H. BROWN Mgmt For For 1C ELECTION OF DIRECTOR: ROBERT A. BROWN Mgmt For For 1D ELECTION OF DIRECTOR: BERTRAND P. COLLOMB Mgmt For For 1E ELECTION OF DIRECTOR: CURTIS J. CRAWFORD Mgmt For For 1F ELECTION OF DIRECTOR: ALEXANDER M. CUTLER Mgmt For For 1G ELECTION OF DIRECTOR: JOHN T. DILLON Mgmt For For 1H ELECTION OF DIRECTOR: ELEUTHERE I. DU PONT Mgmt For For 1I ELECTION OF DIRECTOR: MARILLYN A. HEWSON Mgmt For For 1J ELECTION OF DIRECTOR: LOIS D. JULIBER Mgmt For For 1K ELECTION OF DIRECTOR: ELLEN J. KULLMAN Mgmt For For 1L ELECTION OF DIRECTOR: WILLIAM K. REILLY Mgmt For For 02 ON RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Mgmt For For 03 ON SHAREHOLDER SAY ON EXECUTIVE PAY Shr For Against 04 ON AMENDMENT TO HUMAN RIGHTS POLICY Shr Against For CM ADVISERS FUND EMERSON ELECTRIC CO. Security: Agenda Number: Ticker: EMR Meeting Type: Annual ISIN: US2910111044 Meeting Date: 2/2/2010 Prop. # Proposal Proposed by Proposal Vote For/Against Management 01 DIRECTOR 1 C.A.H. BOERSIG* Mgmt For For 2 C. FERNANDEZ G.* Mgmt Withheld Against 3 W.J. GALVIN* Mgmt For For 4 R.L. STEPHENSON* Mgmt For For 5 V.R. LOUCKS, JR.** Mgmt For For 6 R.L. RIDGWAY** Mgmt For For 02 RE-APPROVAL OF THE PERFORMANCE MEASURES UNDER THE EMERSON ELECTRIC CO. ANNUAL INCENTIVE PLAN. Mgmt For For 03 RATIFICATION OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Mgmt For For CM ADVISERS FUND ETHAN ALLEN INTERIORS INC. Security: Agenda Number: Ticker: ETH Meeting Type: Annual ISIN: US2976021046 Meeting Date: 11/16/2009 Prop. # Proposal Proposed by Proposal Vote For/Against Management 01 ELECTION OF DIRECTOR: FRANK G. WISNER Mgmt For For 02 PROPOSAL TO RATIFY KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2010 FISCAL YEAR. Mgmt For For CM ADVISERS FUND EVERGREEN MONEY MARKET TRUST Security: Agenda Number: Ticker: EIMXX Meeting Type: Special ISIN: US3002507016 Meeting Date: 6/21/2010 Prop. # Proposal Proposed by Proposal Vote For/Against Management 01 AGREEMENT AND PLAN OF REORGANIZATION PROVIDING FOR THE REORGANIZATION OF THE EVERGREEN INSTITUTIONAL TREASURY MONEY MARKET FUND (THE "TARGET FUND"), INCLUDING THE ACQUISITION OF ALL THE ASSETS OF THE TARGET FUND, BY THE WELLS FARGO ADVANTAGE TREASURY PLUS MONEY MARKET FUND (THE "ACQUIRING FUND"), ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Mgmt For For CM ADVISERS FUND FEDEX CORPORATION Security: 31428X106 Agenda Number: Ticker: FDX Meeting Type: Annual ISIN: US31428X1063 Meeting Date: 9/28/2009 Prop. # Proposal Proposed by Proposal Vote For/Against Management 1A ELECTION OF DIRECTOR: JAMES L. BARKSDALE Mgmt For For 1B ELECTION OF DIRECTOR: JOHN A. EDWARDSON Mgmt For For 1C ELECTION OF DIRECTOR: JUDITH L. ESTRIN Mgmt For For 1D ELECTION OF DIRECTOR: J.R. HYDE, III Mgmt For For 1E ELECTION OF DIRECTOR: SHIRLEY A. JACKSON Mgmt For For 1F ELECTION OF DIRECTOR: STEVEN R. LORANGER Mgmt For For 1G ELECTION OF DIRECTOR: GARY W. LOVEMAN Mgmt For For 1H ELECTION OF DIRECTOR: SUSAN C. SCHWAB Mgmt For For 1I ELECTION OF DIRECTOR: FREDERICK W. SMITH Mgmt For For 1J ELECTION OF DIRECTOR: JOSHUA I. SMITH Mgmt For For 1K ELECTION OF DIRECTOR: DAVID P. STEINER Mgmt For For 1L ELECTION OF DIRECTOR: PAUL S. WALSH Mgmt For For 02 RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Mgmt For For 03 STOCKHOLDER PROPOSAL REGARDING INDEPENDENT BOARD CHAIRMAN. Shr For Against 04 STOCKHOLDER PROPOSAL REGARDING SPECIAL SHAREOWNER MEETINGS. Shr Against For 05 STOCKHOLDER PROPOSAL REGARDING SHAREHOLDER VOTE ON EXECUTIVE PAY. Shr For Against 06 STOCKHOLDER PROPOSAL REGARDING HEALTH CARE REFORM PRINCIPLES. Shr Against For CM ADVISERS FUND FRONTIER OIL CORPORATION Security: 35914P105 Agenda Number: Ticker: FTO Meeting Type: Annual ISIN: US35914P1057 Meeting Date: 4/28/2010 Prop. # Proposal Proposed by Proposal Vote For/Against Management 01 DIRECTOR 1 DOUGLAS Y. BECH Mgmt For For 2 MICHAEL C. JENNINGS Mgmt For For 3 JAMES H. LEE Mgmt For For 4 PAUL B. LOYD, JR. Mgmt For For 5 FRANKLIN MYERS Mgmt For For 6 MICHAEL E. ROSE Mgmt For For 02 TO APPROVE THE FIRST AMENDMENT TO THE FRONTIER OIL CORPORATION OMNIBUS INCENTIVE COMPENSATION PLAN. Mgmt For For 03 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP, INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS, AS THE COMPANY'S AUDITORS FOR THE YEAR ENDING DECEMBER 31, 2010. Mgmt For For CM ADVISERS FUND GENERAL ELECTRIC COMPANY Security: Agenda Number: Ticker: GE Meeting Type: Annual ISIN: US3696041033 Meeting Date: 4/28/2010 Prop. # Proposal Proposed by Proposal Vote For/Against Management A1 ELECTION OF DIRECTOR: W. GEOFFREY BEATTIE Mgmt For For A2 ELECTION OF DIRECTOR: JAMES I. CASH, JR. Mgmt For For A3 ELECTION OF DIRECTOR: WILLIAM M. CASTELL Mgmt For For A4 ELECTION OF DIRECTOR: ANN M. FUDGE Mgmt For For A5 ELECTION OF DIRECTOR: SUSAN HOCKFIELD Mgmt For For A6 ELECTION OF DIRECTOR: JEFFREY R. IMMELT Mgmt For For A7 ELECTION OF DIRECTOR: ANDREA JUNG Mgmt For For A8 ELECTION OF DIRECTOR: ALAN G. (A.G.) LAFLEY Mgmt For For A9 ELECTION OF DIRECTOR: ROBERT W. LANE Mgmt For For A10 ELECTION OF DIRECTOR: RALPH S. LARSEN Mgmt For For A11 ELECTION OF DIRECTOR: ROCHELLE B. LAZARUS Mgmt For For A12 ELECTION OF DIRECTOR: JAMES J. MULVA Mgmt For For A13 ELECTION OF DIRECTOR: SAM NUNN Mgmt For For A14 ELECTION OF DIRECTOR: ROGER S. PENSKE Mgmt For For A15 ELECTION OF DIRECTOR: ROBERT J. SWIERINGA Mgmt For For A16 ELECTION OF DIRECTOR: DOUGLAS A. WARNER III Mgmt For For B1 RATIFICATION OF KPMG Mgmt For For C1 SHAREOWNER PROPOSAL: CUMULATIVE VOTING Shr Against For C2 SHAREOWNER PROPOSAL: SPECIAL SHAREOWNER MEETINGS Shr For Against C3 SHAREOWNER PROPOSAL: INDEPENDENT BOARD CHAIRMAN Shr For Against C4 SHAREOWNER PROPOSAL: PAY DISPARITY Shr Against For C5 SHAREOWNER PROPOSAL: KEY BOARD COMMITTEES Shr Against For C6 SHAREOWNER PROPOSAL: ADVISORY VOTE ON EXECUTIVE COMPENSATION Shr For Against CM ADVISERS FUND GENERAL MILLS, INC. Security: Agenda Number: Ticker: GIS Meeting Type: Annual ISIN: US3703341046 Meeting Date: 9/21/2009 Prop. # Proposal Proposed by Proposal Vote For/Against Management 1A ELECTION OF DIRECTOR: BRADBURY H. ANDERSON Mgmt For For 1B ELECTION OF DIRECTOR: R. KERRY CLARK Mgmt For For 1C ELECTION OF DIRECTOR: PAUL DANOS Mgmt For For 1D ELECTION OF DIRECTOR: WILLIAM T. ESREY Mgmt For For 1E ELECTION OF DIRECTOR: RAYMOND V. GILMARTIN Mgmt For For 1F ELECTION OF DIRECTOR: JUDITH RICHARDS HOPE Mgmt For For 1G ELECTION OF DIRECTOR: HEIDI G. MILLER Mgmt For For 1H ELECTION OF DIRECTOR: HILDA OCHOA- BRILLEMBOURG Mgmt For For 1I ELECTION OF DIRECTOR: STEVE ODLAND Mgmt For For 1J ELECTION OF DIRECTOR: KENDALL J. POWELL Mgmt For For 1K ELECTION OF DIRECTOR: LOIS E. QUAM Mgmt For For 1L ELECTION OF DIRECTOR: MICHAEL D. ROSE Mgmt For For 1M ELECTION OF DIRECTOR: ROBERT L. RYAN Mgmt For For 1N ELECTION OF DIRECTOR: DOROTHY A. TERRELL Mgmt For For 02 ADOPT THE 2 PLAN. Mgmt For For 03 RATIFY THE APPOINTMENT OF KPMG LLP AS GENERAL MILLS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Mgmt For For 04 STOCKHOLDER PROPOSAL ON ADVISORY VOTE ON EXECUTIVE COMPENSATION. Shr For Against CM ADVISERS FUND HUTCHINSON TECHNOLOGY INCORPORATED Security: Agenda Number: Ticker: HTCH Meeting Type: Annual ISIN: US4484071067 Meeting Date: 1/27/2010 Prop. # Proposal Proposed by Proposal Vote For/Against Management 1 DIRECTOR 1 MARK A. AUGUSTI Mgmt For For 2 W. THOMAS BRUNBERG Mgmt For For 3 WAYNE M. FORTUN Mgmt For For 4 JEFFREY W. GREEN Mgmt For For 5 GARY D. HENLEY Mgmt For For 6 RUSSELL HUFFER Mgmt For For 7 WILLIAM T. MONAHAN Mgmt For For 8 RICHARD B. SOLUM Mgmt For For 9 THOMAS R. VERHAGE Mgmt For For 2 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE 2010 FISCAL YEAR. Mgmt For For CM ADVISERS FUND INTEL CORPORATION Security: Agenda Number: Ticker: INTC Meeting Type: Annual ISIN: US4581401001 Meeting Date: 5/19/2010 Prop. # Proposal Proposed by Proposal Vote For/Against Management 1A ELECTION OF DIRECTOR: CHARLENE BARSHEFSKY Mgmt For For 1B ELECTION OF DIRECTOR: SUSAN L. DECKER Mgmt For For 1C ELECTION OF DIRECTOR: JOHN J. DONAHOE Mgmt For For 1D ELECTION OF DIRECTOR: REED E. HUNDT Mgmt For For 1E ELECTION OF DIRECTOR: PAUL S. OTELLINI Mgmt For For 1F ELECTION OF DIRECTOR: JAMES D. PLUMMER Mgmt For For 1G ELECTION OF DIRECTOR: DAVID S. POTTRUCK Mgmt For For 1H ELECTION OF DIRECTOR: JANE E. SHAW Mgmt For For 1I ELECTION OF DIRECTOR: FRANK D. YEARY Mgmt For For 1J ELECTION OF DIRECTOR: DAVID B. YOFFIE Mgmt For For 02 RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE CURRENT YEAR Mgmt For For 03 ADVISORY VOTE ON EXECUTIVE COMPENSATION Mgmt For For CM ADVISERS FUND J. C. PENNEY COMPANY, INC. Security: Agenda Number: Ticker: JCP Meeting Type: Annual ISIN: US7081601061 Meeting Date: 5/21/2010 Prop. # Proposal Proposed by Proposal Vote For/Against Management 1A ELECTION OF DIRECTOR: C.C. BARRETT Mgmt For For 1B ELECTION OF DIRECTOR: M.A. BURNS Mgmt For For 1C ELECTION OF DIRECTOR: M.K. CLARK Mgmt For For 1D ELECTION OF DIRECTOR: T.J. ENGIBOUS Mgmt For For 1E ELECTION OF DIRECTOR: K.B. FOSTER Mgmt For For 1F ELECTION OF DIRECTOR: G.B. LAYBOURNE Mgmt For For 1G ELECTION OF DIRECTOR: BURL OSBORNE Mgmt For For 1H ELECTION OF DIRECTOR: L.H. ROBERTS Mgmt For For 1I ELECTION OF DIRECTOR: J.G. TERUEL Mgmt For For 1J ELECTION OF DIRECTOR: R.G. TURNER Mgmt For For 1K ELECTION OF DIRECTOR: M.E. ULLMAN, III Mgmt For For 1L ELECTION OF DIRECTOR: M.E. WEST Mgmt For For 02 TO RATIFY THE APPOINTMENT OF KPMG LLP AS INDEPENDENT AUDITOR FOR THE FISCAL YEAR ENDING JANUARY 29, 2011. Mgmt For For CM ADVISERS FUND LAWSON PRODUCTS, INC. Security: Agenda Number: Ticker: LAWS Meeting Type: Annual ISIN: US5207761058 Meeting Date: 12/8/2009 Prop. # Proposal Proposed by Proposal Vote For/Against Management 1 DIRECTOR 1 THOMAS S. POSTEK Mgmt For For 2 ANDREW B. ALBERT Mgmt For For 3 I. STEVEN EDELSON Mgmt For For 2 RATIFICATION OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR ENDING DECEMBER 31, 2009 Mgmt For For 3 APPROVAL OF THE LAWSON PRODUCTS, INC. 2 Mgmt For For CM ADVISERS FUND LAWSON PRODUCTS, INC. Security: Agenda Number: Ticker: LAWS Meeting Type: Annual ISIN: US5207761058 Meeting Date: 5/11/2010 Prop. # Proposal Proposed by Proposal Vote For/Against Management 01 DIRECTOR 1 JAMES S. ERRANT Mgmt For For 2 LEE S. HILLMAN Mgmt For For 3 THOMAS J. NERI Mgmt For For 02 RATIFICATION OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR ENDING DECEMBER 31, 2010 Mgmt For For CM ADVISERS FUND LECG CORPORATION Security: Agenda Number: Ticker: XPRT Meeting Type: Annual ISIN: US5232341025 Meeting Date: 12/22/2009 Prop. # Proposal Proposed by Proposal Vote For/Against Management 01 APPROVE (I) A TWO-STEP MERGER IN WHICH SMART BUSINESS HOLDINGS, INC. ("SMART") WILL MERGE WITH AND INTO A WHOLLY-OWNED SUBSIDIARY OF LECG (THE "MERGER") AND (II) ISSUANCE OF 10,927, COMMON STOCK PURSUANT THERETO, AS PROVIDED FOR IN AGREEMENT AND PLAN OF MERGER. (THE MERGER IS CONDITIONED UPON THE CLOSING OF THE INVESTMENT, IN PROPOSAL 2.) Mgmt For For 02 TO APPROVE THE ISSUANCE TO AND PURCHASE ("INVESTMENT") BY GREAT HILL EQUITY PARTNERS III, LP, AND GREAT HILL INVESTORS, LLC, OF CONVERTIBLE REDEEMABLE PREFERRED STOCK ("SERIES A PREFERRED STOCK") PURSUANT TO THE STOCK PURCHASE AGREEMENT. (THE INVESTMENT IS CONDITIONED UPON THE CLOSING OF THE MERGER, WHICH IS THE SUBJECT OF PROPOSAL 1.) Mgmt For For 03 TO APPROVE THE SECOND AMENDED AND RESTATED CERTIFICATE OF INCORPORATION OF LECG (THE "AMENDED CHARTER"), A COPY OF WHICH IS ATTACHED AS ANNEX C TO THE PROXY STATEMENT. Mgmt For For 04 DIRECTOR 1 GARRETT F. BOUTON Mgmt For For 2 ALISON DAVIS Mgmt For For 3 RUTH M. RICHARDSON Mgmt For For 4 MICHAEL E. DUNN Mgmt For For 5 CHRISTOPHER S. GAFFNEY Mgmt For For 6 JOHN G. HAYES Mgmt For For 7 STEVE SAMEK Mgmt For For 05 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS LECG'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2009. Mgmt For For 06 TO APPROVE THE ADJOURNMENT OF THE ANNUAL MEETING, IF NECESSARY, TO SOLICIT ADDITIONAL PROXIES IF THERE ARE NOT SUFFICIENT VOTES, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Mgmt For For CM ADVISERS FUND M.D.C. HOLDINGS, INC. Security: Agenda Number: Ticker: MDC Meeting Type: Annual ISIN: US5526761086 Meeting Date: 4/26/2010 Prop. # Proposal Proposed by Proposal Vote For/Against Management 01 DIRECTOR 1 MICHAEL A. BERMAN Mgmt For For 2 HERBERT T. BUCHWALD Mgmt For For 3 LARRY A. MIZEL Mgmt For For 02 TO VOTE ON A SHAREOWNER PROPOSAL REGARDING THE CHAIRMAN AND CEO POSITIONS. Shr For Against 03 TO APPROVE THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2010 FISCAL YEAR. Mgmt For For CM ADVISERS FUND MARSH & MCLENNAN COMPANIES, INC. Security: Agenda Number: Ticker: MMC Meeting Type: Annual ISIN: US5717481023 Meeting Date: 5/20/2010 Prop. # Proposal Proposed by Proposal Vote For/Against Management 1A ELECTION OF DIRECTOR: LESLIE M. BAKER Mgmt For For 1B ELECTION OF DIRECTOR: ZACHARY W. CARTER Mgmt For For 1C ELECTION OF DIRECTOR: BRIAN DUPERREAULT Mgmt For For 1D ELECTION OF DIRECTOR: OSCAR FANJUL Mgmt For For 1E ELECTION OF DIRECTOR: H. EDWARD HANWAY Mgmt For For 1F ELECTION OF DIRECTOR: GWENDOLYN S. KING Mgmt For For 1G ELECTION OF DIRECTOR: BRUCE P. NOLOP Mgmt For For 1H ELECTION OF DIRECTOR: MARC D. OKEN Mgmt For For 02 RATIFICATION OF SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Mgmt For For 03 STOCKHOLDER PROPOSAL: SHAREHOLDER ACTION BY WRITTEN CONSENT Shr Against For CM ADVISERS FUND MASCO CORPORATION Security: Agenda Number: Ticker: MAS Meeting Type: Annual ISIN: US5745991068 Meeting Date: 5/11/2010 Prop. # Proposal Proposed by Proposal Vote For/Against Management 1A ELECTION OF DIRECTOR: DENNIS W. ARCHER Mgmt For For 1B ELECTION OF DIRECTOR: ANTHONY F. EARLEY, JR. Mgmt For For 1C ELECTION OF DIRECTOR: LISA A. PAYNE Mgmt For For 02 PROPOSAL TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITORS FOR MASCO FOR 2010. Mgmt For For 03 PROPOSAL TO AMEND THE 2005 LONG TERM STOCK INCENTIVE PLAN. Mgmt For For CM ADVISERS FUND MAXWELL TECHNOLOGIES, INC. Security: Agenda Number: Ticker: MXWL Meeting Type: Annual ISIN: US5777671067 Meeting Date: 5/6/2010 Prop. # Proposal Proposed by Proposal Vote For/Against Management 01 DIRECTOR 1 MARK ROSSI Mgmt For For 2 JEAN LAVIGNE Mgmt For For 3 BURKHARD GOESCHEL Mgmt For For 02 APPROVE AN INCREASE IN THE NUMBER OF SHARES OF COMMON STOCK RESERVED FOR ISSUANCE UNDER THE 2 FROM 1,750,,750,000 SHARES AND APPROVE FOR FEDERAL TAX PURPOSE THE PERFORMANCE GOALS THAT MAY BE USED WITH RESPECT TO CERTAIN PERFORMANCE- BASED AWARDS GRANTED UNDER THE PLAN. Mgmt For For 03 RATIFICATION OF THE APPOINTMENT OF MCGLADREY & PULLEN, LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. Mgmt For For CM ADVISERS FUND MEMC ELECTRONIC MATERIALS, INC. Security: Agenda Number: Ticker: WFR Meeting Type: Annual ISIN: US5527151048 Meeting Date: 4/20/2010 Prop. # Proposal Proposed by Proposal Vote For/Against Management 1A ELECTION OF DIRECTOR: EMMANUEL T. HERNANDEZ Mgmt For For 1B ELECTION OF DIRECTOR: JOHN MARREN Mgmt For For 1C ELECTION OF DIRECTOR: WILLIAM E. STEVENS Mgmt For For 1D ELECTION OF DIRECTOR: JAMES B. WILLIAMS Mgmt For For 02 RATIFICATION OF THE SELECTION OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, Mgmt For For 03 APPROVAL AND ADOPTION OF THE MEMC ELECTRONIC MATERIALS, INC. 2010 EQUITY INCENTIVE PLAN. Mgmt For For 04 IN THEIR DISCRETION, THE PROXIES ARE AUTHORIZED TO VOTE UPON ANY OTHER BUSINESS AS MAY PROPERLY COME BEFORE THE MEETING AND ALL ADJOURNMENTS THEREOF. Mgmt Against Against CM ADVISERS FUND MICROSOFT CORPORATION Security: Agenda Number: Ticker: MSFT Meeting Type: Annual ISIN: US5949181045 Meeting Date: 11/19/2009 Prop. # Proposal Proposed by Proposal Vote For/Against Management 01 ELECTION OF DIRECTOR: WILLIAM H. GATES III Mgmt For For 02 ELECTION OF DIRECTOR: STEVEN A. BALLMER Mgmt For For 03 ELECTION OF DIRECTOR: DINA DUBLON Mgmt For For 04 ELECTION OF DIRECTOR: RAYMOND V. GILMARTIN Mgmt For For 05 ELECTION OF DIRECTOR: REED HASTINGS Mgmt For For 06 ELECTION OF DIRECTOR: MARIA KLAWE Mgmt For For 07 ELECTION OF DIRECTOR: DAVID F. MARQUARDT Mgmt For For 08 ELECTION OF DIRECTOR: CHARLES H. NOSKI Mgmt For For 09 ELECTION OF DIRECTOR: HELMUT PANKE Mgmt For For 10 RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT AUDITOR Mgmt For For 11 TO APPROVE AMENDMENTS TO AMENDED AND RESTATED ARTICLES OF INCORPORATION Mgmt For For 12 ADVISORY VOTE ON EXECUTIVE COMPENSATION Mgmt For For 13 SHAREHOLDER PROPOSAL - ADOPTION OF HEALTHCARE REFORM PRINCIPLES Shr Against For 14 SHAREHOLDER PROPOSAL - DISCLOSURE OF CHARITABLE CONTRIBUTIONS Shr Against For CM ADVISERS FUND NEWPORT CORPORATION Security: Agenda Number: Ticker: NEWP Meeting Type: Annual ISIN: US6518241046 Meeting Date: 5/18/2010 Prop. # Proposal Proposed by Proposal Vote For/Against Management 01 DIRECTOR 1 C. KUMAR N. PATEL Mgmt For For 2 KENNETH F. POTASHNER Mgmt For For 02 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS NEWPORT'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING JANUARY 1, 2011 Mgmt For For 03 CONSIDERATION OF AN AMENDMENT TO NEWPORT'S RESTATED ARTICLES OF INCORPORATION, AS AMENDED, TO DECLASSIFY THE BOARD OF DIRECTORS AND PROVIDE FOR THE ANNUAL ELECTION OF DIRECTORS Shr For Against CM ADVISERS FUND PACIFIC SUNWEAR OF CALIFORNIA, INC. Security: Agenda Number: Ticker: PSUN Meeting Type: Annual ISIN: US6948731004 Meeting Date: 6/4/2010 Prop. # Proposal Proposed by Proposal Vote For/Against Management 1A ELECTION OF DIRECTOR: GARY H. SCHOENFELD Mgmt For For 1B ELECTION OF DIRECTOR: THOMAS M. MURNANE Mgmt For For 1C ELECTION OF DIRECTOR: BRETT BREWER Mgmt For For 1D ELECTION OF DIRECTOR: GRACE NICHOLS Mgmt For For 1E ELECTION OF DIRECTOR: PETER STARRETT Mgmt For For 02 THE RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JANUARY 29, 2011. Mgmt For For CM ADVISERS FUND PAYCHEX, INC. Security: Agenda Number: Ticker: PAYX Meeting Type: Annual ISIN: US7043261079 Meeting Date: 10/13/2009 Prop. # Proposal Proposed by Proposal Vote For/Against Management 1A ELECTION OF DIRECTOR: B. THOMAS GOLISANO Mgmt For For 1B ELECTION OF DIRECTOR: DAVID J.S. FLASCHEN Mgmt For For 1C ELECTION OF DIRECTOR: GRANT M. INMAN Mgmt For For 1D ELECTION OF DIRECTOR: PAMELA A. JOSEPH Mgmt For For 1E ELECTION OF DIRECTOR: JONATHAN J. JUDGE Mgmt For For 1F ELECTION OF DIRECTOR: JOSEPH M. TUCCI Mgmt For For 1G ELECTION OF DIRECTOR: JOSEPH M. VELLI Mgmt For For 02 RATIFICATION OF THE AUDIT COMMITTEE'S SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Mgmt For For CM ADVISERS FUND TEXAS INSTRUMENTS INCORPORATED Security: Agenda Number: Ticker: TXN Meeting Type: Annual ISIN: US8825081040 Meeting Date: 4/15/2010 Prop. # Proposal Proposed by Proposal Vote For/Against Management 1A ELECTION OF DIRECTOR: R.W. BABB, JR. Mgmt For For 1B ELECTION OF DIRECTOR: D.L. BOREN Mgmt For For 1C ELECTION OF DIRECTOR: D.A. CARP Mgmt For For 1D ELECTION OF DIRECTOR: C.S. COX Mgmt For For 1E ELECTION OF DIRECTOR: D.R. GOODE Mgmt For For 1F ELECTION OF DIRECTOR: S.P. MACMILLAN Mgmt For For 1G ELECTION OF DIRECTOR: P.H. PATSLEY Mgmt For For 1H ELECTION OF DIRECTOR: W.R. SANDERS Mgmt For For 1I ELECTION OF DIRECTOR: R.J. SIMMONS Mgmt For For 1J ELECTION OF DIRECTOR: R.K. TEMPLETON Mgmt For For 1K ELECTION OF DIRECTOR: C.T. WHITMAN Mgmt For For 02 BOARD PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. Mgmt For For CM ADVISERS FUND THE COCA-COLA COMPANY Security: Agenda Number: Ticker: KO Meeting Type: Annual ISIN: US1912161007 Meeting Date: 4/21/2010 Prop. # Proposal Proposed by Proposal Vote For/Against Management 01 ELECTION OF DIRECTOR: HERBERT A. ALLEN Mgmt For For 02 ELECTION OF DIRECTOR: RONALD W. ALLEN Mgmt For For 03 ELECTION OF DIRECTOR: CATHLEEN P. BLACK Mgmt For For 04 ELECTION OF DIRECTOR: BARRY DILLER Mgmt For For 05 ELECTION OF DIRECTOR: ALEXIS M. HERMAN Mgmt For For 06 ELECTION OF DIRECTOR: MUHTAR KENT Mgmt For For 07 ELECTION OF DIRECTOR: DONALD R. KEOUGH Mgmt For For 08 ELECTION OF DIRECTOR: MARIA ELENA LAGOMASINO Mgmt For For 09 ELECTION OF DIRECTOR: DONALD F. MCHENRY Mgmt For For 10 ELECTION OF DIRECTOR: SAM NUNN Mgmt For For 11 ELECTION OF DIRECTOR: JAMES D. ROBINSON III Mgmt For For 12 ELECTION OF DIRECTOR: PETER V. UEBERROTH Mgmt For For 13 ELECTION OF DIRECTOR: JACOB WALLENBERG Mgmt For For 14 ELECTION OF DIRECTOR: JAMES B. WILLIAMS Mgmt For For 15 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS Mgmt For For 16 SHAREOWNER PROPOSAL REGARDING AN ADVISORY VOTE ON EXECUTIVE COMPENSATION Shr For Against 17 SHAREOWNER PROPOSAL REGARDING AN INDEPENDENT BOARD CHAIR Shr For Against 18 SHAREOWNER PROPOSAL REGARDING RESTRICTED STOCK Shr Against For 19 SHAREOWNER PROPOSAL REGARDING A REPORT ON BISPHENOL-A Shr Against For CM ADVISERS FUND THE PROCTER & GAMBLE COMPANY Security: Agenda Number: Ticker: PG Meeting Type: Annual ISIN: US7427181091 Meeting Date: 10/13/2009 Prop. # Proposal Proposed by Proposal Vote For/Against Management 1A ELECTION OF DIRECTOR: KENNETH I. CHENAULT Mgmt For For 1B ELECTION OF DIRECTOR: SCOTT D. COOK Mgmt For For 1C ELECTION OF DIRECTOR: RAJAT K. GUPTA Mgmt For For 1D ELECTION OF DIRECTOR: A.G. LAFLEY Mgmt For For 1E ELECTION OF DIRECTOR: CHARLES R. LEE Mgmt For For 1F ELECTION OF DIRECTOR: LYNN M. MARTIN Mgmt For For 1G ELECTION OF DIRECTOR: ROBERT A. MCDONALD Mgmt For For 1H ELECTION OF DIRECTOR: W. JAMES MCNERNEY, JR. Mgmt For For 1I ELECTION OF DIRECTOR: JOHNATHAN A. RODGERS Mgmt For For 1J ELECTION OF DIRECTOR: RALPH SNYDERMAN, M.D. Mgmt For For 1K ELECTION OF DIRECTOR: MARY AGNES WILDEROTTER Mgmt For For 1L ELECTION OF DIRECTOR: PATRICIA A. WOERTZ Mgmt For For 1M ELECTION OF DIRECTOR: ERNESTO ZEDILLO Mgmt For For 02 RATIFY APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Mgmt For For 03 AMEND THE COMPANY'S CODE OF REGULATIONS Mgmt For For 04 APPROVE THE PROCTER & GAMBLE 2009 STOCK AND INCENTIVE COMPENSATION PLAN Mgmt For For 05 SHAREHOLDER PROPOSAL #1 - CUMULATIVE VOTING Shr Against For 06 SHAREHOLDER PROPOSAL #2 - ADVISORY VOTE ON EXECUTIVE COMPENSATION Shr For Against CM ADVISERS FUND THE WALT DISNEY COMPANY Security: Agenda Number: Ticker: DIS Meeting Type: Annual ISIN: US2546871060 Meeting Date: 3/10/2010 Prop. # Proposal Proposed by Proposal Vote For/Against Management 1A ELECTION OF DIRECTOR: SUSAN E. ARNOLD Mgmt For For 1B ELECTION OF DIRECTOR: JOHN E. BRYSON Mgmt For For 1C ELECTION OF DIRECTOR: JOHN S. CHEN Mgmt For For 1D ELECTION OF DIRECTOR: JUDITH L. ESTRIN Mgmt For For 1E ELECTION OF DIRECTOR: ROBERT A. IGER Mgmt For For 1F ELECTION OF DIRECTOR: STEVEN P. JOBS Mgmt For For 1G ELECTION OF DIRECTOR: FRED H. LANGHAMMER Mgmt For For 1H ELECTION OF DIRECTOR: AYLWIN B. LEWIS Mgmt For For 1I ELECTION OF DIRECTOR: MONICA C. LOZANO Mgmt For For 1J ELECTION OF DIRECTOR: ROBERT W. MATSCHULLAT Mgmt For For 1K ELECTION OF DIRECTOR: JOHN E. PEPPER, JR. Mgmt For For 1L ELECTION OF DIRECTOR: SHERYL SANDBERG Mgmt For For 1M ELECTION OF DIRECTOR: ORIN C. SMITH Mgmt For For 02 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S REGISTERED PUBLIC ACCOUNTANTS FOR 2010. Mgmt For For 03 TO APPROVE THE AMENDMENT TO THE AMENDED AND RESTATED 2005 STOCK INCENTIVE PLAN. Mgmt Against Against 04 TO APPROVE THE AMENDMENT TO THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION RELATING TO INTERESTED PERSON TRANSACTIONS. Mgmt Against Against 05 TO APPROVE THE AMENDMENT TO THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION RELATING TO BYLAW AMENDMENTS. Mgmt For For 06 TO APPROVE THE AMENDMENT TO THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION RELATING TO TRACKING STOCK PROVISIONS. Mgmt For For 07 TO APPROVE THE AMENDMENT TO THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION RELATING TO CLASSIFIED BOARD TRANSITION PROVISIONS. Mgmt For For 08 TO APPROVE THE SHAREHOLDER PROPOSAL RELATING TO SHAREHOLDER ADVISORY VOTE ON EXECUTIVE COMPENSATION. Shr For Against 09 TO APPROVE THE SHAREHOLDER PROPOSAL RELATING TO EX-GAY NON DISCRIMINATION POLICY. Shr Against For CM ADVISERS FUND TOLL BROTHERS, INC. Security: Agenda Number: Ticker: TOL Meeting Type: Annual ISIN: US8894781033 Meeting Date: 3/17/2010 Prop. # Proposal Proposed by Proposal Vote For/Against Management 01 DIRECTOR 1 ZVI BARZILAY Mgmt For For 2 EDWARD G. BOEHNE Mgmt For For 3 RICHARD J. BRAEMER Mgmt For For 4 CARL B. MARBACH Mgmt For For 02 THE RATIFICATION OF THE RE- APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Mgmt For For 03 THE APPROVAL OF THE PROTECTIVE AMENDMENT TO THE COMPANY'S SECOND RESTATED CERTIFICATE OF INCORPORATION TO RESTRICT CERTAIN TRANSFERS OF COMMON STOCK IN ORDER TO PRESERVE THE TAX TREATMENT OF THE COMPANY'S NET OPERATING LOSSES AND UNREALIZED TAX LOSSES. Mgmt For For 04 THE APPROVAL OF THE TOLL BROTHERS, INC. SECTION Mgmt Against Against 05 THE APPROVAL OF THE TOLL BROTHERS, INC. SENIOR OFFICER BONUS PLAN. Mgmt Against Against 06 A STOCKHOLDER PROPOSAL SUBMITTED BY THE CENTRAL LABORERS' PENSION FUND RELATING TO ADOPTION OF A POLICY THAT THE BOARD'S CHAIRMAN BE AN INDEPENDENT DIRECTOR WHO HAS NOT PREVIOUSLY SERVED AS AN EXECUTIVE OFFICER OF THE COMPANY. Shr Against For 07 A STOCKHOLDER PROPOSAL SUBMITTED BY THE OFFICE OF THE COMPTROLLER OF NEW YORK CITY RELATING TO ADOPTION OF QUANTITATIVE GOALS FOR REDUCTION OF GREENHOUSE GAS EMISSIONS FROM THE COMPANY'S PRODUCTS AND OPERATIONS. Shr Against For CM ADVISERS FUND UNITED PARCEL SERVICE, INC. Security: Agenda Number: Ticker: UPS Meeting Type: Annual ISIN: US9113121068 Meeting Date: 5/6/2010 Prop. # Proposal Proposed by Proposal Vote For/Against Management 01 DIRECTOR 1 F. DUANE ACKERMAN Mgmt For For 2 MICHAEL J. BURNS Mgmt For For 3 D. SCOTT DAVIS Mgmt For For 4 STUART E. EIZENSTAT Mgmt For For 5 MICHAEL L. ESKEW Mgmt For For 6 WILLIAM R. JOHNSON Mgmt For For 7 ANN M. LIVERMORE Mgmt For For 8 RUDY MARKHAM Mgmt For For 9 JOHN W. THOMPSON Mgmt For For 10 CAROL B. TOME Mgmt For For 02 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS UPS'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE YEAR ENDING DECEMBER 31, 2010. Mgmt For For 03 APPROVAL OF A PROPOSAL REMOVING THE VOTING STANDARD FROM THE UPS CERTIFICATE OF INCORPORATION SO THAT THE BOARD MAY PROVIDE FOR MAJORITY VOTING IN UNCONTESTED DIRECTOR ELECTIONS. Mgmt For For CM ADVISERS FUND UNITEDHEALTH GROUP INCORPORATED Security: 91324P102 Agenda Number: Ticker: UNH Meeting Type: Annual ISIN: US91324P1021 Meeting Date: 5/24/2010 Prop. # Proposal Proposed by Proposal Vote For/Against Management 1A ELECTION OF DIRECTOR: WILLIAM C. BALLARD, JR. Mgmt For For 1B ELECTION OF DIRECTOR: RICHARD T. BURKE Mgmt For For 1C ELECTION OF DIRECTOR: ROBERT J. DARRETTA Mgmt For For 1D ELECTION OF DIRECTOR: STEPHEN J. HEMSLEY Mgmt For For 1E ELECTION OF DIRECTOR: MICHELE J. HOOPER Mgmt For For 1F ELECTION OF DIRECTOR: DOUGLAS W. LEATHERDALE Mgmt For For 1G ELECTION OF DIRECTOR: GLENN M. RENWICK Mgmt For For 1H ELECTION OF DIRECTOR: KENNETH I. SHINE M.D. Mgmt For For 1I ELECTION OF DIRECTOR: GAIL R. WILENSKY PH.D. Mgmt For For 02 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. Mgmt For For 03 SHAREHOLDER PROPOSAL CONCERNING DISCLOSURE OF LOBBYING EXPENSES. Shr Against For 04 SHAREHOLDER PROPOSAL CONCERNING ADVISORY VOTE ON EXECUTIVE COMPENSATION. Shr For Against CM ADVISERS FUND USG CORPORATION Security: Agenda Number: Ticker: USG Meeting Type: Annual ISIN: US9032934054 Meeting Date: 5/12/2010 Prop. # Proposal Proposed by Proposal Vote For/Against Management 01 DIRECTOR 1 LAWRENCE M. CRUTCHER Mgmt For For 2 WILLIAM C. FOOTE Mgmt For For 3 STEVEN F. LEER Mgmt For For 4 JUDITH A. SPRIESER Mgmt For For 02 REAPPROVAL OF THE USG CORPORATION MANAGEMENT INCENTIVE PLAN. Mgmt For For 03 APPROVAL OF AMENDMENT OF THE USG CORPORATION LONG-TERM INCENTIVE PLAN. Mgmt For For 04 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE YEAR ENDING DECEMBER 31, 2010. Mgmt For For CM ADVISERS FUND VALERO ENERGY CORPORATION Security: 91913Y100 Agenda Number: Ticker: VLO Meeting Type: Annual ISIN: US91913Y1001 Meeting Date: 4/29/2010 Prop. # Proposal Proposed by Proposal Vote For/Against Management 1A ELECTION OF DIRECTOR: RUBEN M. ESCOBEDO Mgmt For For 1B ELECTION OF DIRECTOR: BOB MARBUT Mgmt For For 1C ELECTION OF DIRECTOR: ROBERT A. PROFUSEK Mgmt For For 02 RATIFY THE APPOINTMENT OF KPMG LLP AS VALERO ENERGY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. Mgmt For For 03 RE-APPROVE THE 2 INCENTIVE PLAN. Mgmt For For 04 VOTE ON AN ADVISORY RESOLUTION TO RATIFY THE 2 THE NAMED EXECUTIVE OFFICERS LISTED IN THE PROXY STATEMENT'S SUMMARY COMPENSATION TABLE. Mgmt Against Against 05 VOTE ON A STOCKHOLDER PROPOSAL ENTITLED, "IMPACT OF VALERO'S OPERATIONS ON RAINFOREST SUSTAINABILITY." Shr Against For 06 VOTE ON A STOCKHOLDER PROPOSAL ENTITLED, "DISCLOSURE OF POLITICAL CONTRIBUTIONS/TRADE ASSOCIATIONS." Shr Against For 07 VOTE ON A STOCKHOLDER PROPOSAL ENTITLED, "STOCK RETENTION BY EXECUTIVES." Shr Against For CM ADVISERS FUND WAL-MART STORES, INC. Security: Agenda Number: Ticker: WMT Meeting Type: Annual ISIN: US9311421039 Meeting Date: 6/4/2010 Prop. # Proposal Proposed by Proposal Vote For/Against Management 1A ELECTION OF DIRECTOR: AIDA M. ALVAREZ Mgmt For For 1B ELECTION OF DIRECTOR: JAMES W. BREYER Mgmt For For 1C ELECTION OF DIRECTOR: M. MICHELE BURNS Mgmt For For 1D ELECTION OF DIRECTOR: JAMES I. CASH, JR. Mgmt For For 1E ELECTION OF DIRECTOR: ROGER C. CORBETT Mgmt For For 1F ELECTION OF DIRECTOR: DOUGLAS N. DAFT Mgmt For For 1G ELECTION OF DIRECTOR: MICHAEL T. DUKE Mgmt For For 1H ELECTION OF DIRECTOR: GREGORY B. PENNER Mgmt For For 1I ELECTION OF DIRECTOR: STEVEN S REINEMUND Mgmt For For 1J ELECTION OF DIRECTOR: H. LEE SCOTT, JR. Mgmt For For 1K ELECTION OF DIRECTOR: ARNE M. SORENSON Mgmt For For 1L ELECTION OF DIRECTOR: JIM C. WALTON Mgmt For For 1M ELECTION OF DIRECTOR: S. ROBSON WALTON Mgmt For For 1N ELECTION OF DIRECTOR: CHRISTOPHER J. WILLIAMS Mgmt For For 1O ELECTION OF DIRECTOR: LINDA S. WOLF Mgmt For For 02 RATIFICATION OF ERNST & YOUNG LLP AS INDEPENDENT ACCOUNTANTS Mgmt For For 03 APPROVAL OF THE WAL-MART STORES, INC. STOCK INCENTIVE PLAN OF 2010 Mgmt For For 04 APPROVAL OF THE ASDA LIMITED SHARESAVE PLAN 2000, AS AMENDED Mgmt For For 05 GENDER IDENTITY NON-DISCRIMINATION POLICY Shr Against For 06 ADVISORY VOTE ON EXECUTIVE COMPENSATION Shr For Against 07 POLITICAL CONTRIBUTIONS REPORT Shr For Against 08 SPECIAL SHAREOWNER MEETINGS Shr For Against 09 POULTRY SLAUGHTER Shr Against For 10 LOBBYING PRIORITIES REPORT Shr Against For CM ADVISERS FUND WALGREEN CO. Security: Agenda Number: Ticker: WAG Meeting Type: Annual ISIN: US9314221097 Meeting Date: 1/13/2010 Prop. # Proposal Proposed by Proposal Vote For/Against Management 01 DIRECTOR 1 STEVEN A. DAVIS Mgmt For For 2 WILLIAM C. FOOTE Mgmt For For 3 MARK P. FRISSORA Mgmt For For 4 ALAN G. MCNALLY Mgmt For For 5 NANCY M. SCHLICHTING Mgmt For For 6 DAVID Y. SCHWARTZ Mgmt For For 7 ALEJANDRO SILVA Mgmt For For 8 JAMES A. SKINNER Mgmt For For 9 GREGORY D. WASSON Mgmt For For 02 RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS WALGREEN CO.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Mgmt For For 03 AMEND AND RESTATE THE WALGREEN CO. EXECUTIVE STOCK OPTION PLAN. Mgmt For For 04 SHAREHOLDER PROPOSAL ON A POLICY TO CHANGE EACH VOTING REQUIREMENT IN WALGREEN CO.'S CHARTER AND BY-LAWS TO SIMPLE MAJORITY VOTE. Shr For Against 05 SHAREHOLDER PROPOSAL ON A POLICY THAT A SIGNIFICANT PORTION OF FUTURE STOCK OPTION GRANTS TO SENIOR EXECUTIVES SHOULD BE PERFORMANCE-BASED. Shr Against For 06 SHAREHOLDER PROPOSAL ON A WRITTEN REPORT ON CHARITABLE DONATIONS. Shr Against For CM ADVISERS FUND WELLS FARGO & COMPANY Security: Agenda Number: Ticker: WFC Meeting Type: Annual ISIN: US9497461015 Meeting Date: 4/27/2010 Prop. # Proposal Proposed by Proposal Vote For/Against Management 1A ELECTION OF DIRECTOR: JOHN D. BAKER II Mgmt For For 1B ELECTION OF DIRECTOR: JOHN S. CHEN Mgmt For For 1C ELECTION OF DIRECTOR: LLOYD H. DEAN Mgmt For For 1D ELECTION OF DIRECTOR: SUSAN E. ENGEL Mgmt For For 1E ELECTION OF DIRECTOR: ENRIQUE HERNANDEZ, JR. Mgmt For For 1F ELECTION OF DIRECTOR: DONALD M. JAMES Mgmt For For 1G ELECTION OF DIRECTOR: RICHARD D. MCCORMICK Mgmt For For 1H ELECTION OF DIRECTOR: MACKEY J. MCDONALD Mgmt For For 1I ELECTION OF DIRECTOR: CYNTHIA H. MILLIGAN Mgmt For For 1J ELECTION OF DIRECTOR: NICHOLAS G. MOORE Mgmt For For 1K ELECTION OF DIRECTOR: PHILIP J. QUIGLEY Mgmt For For 1L ELECTION OF DIRECTOR: JUDITH M. RUNSTAD Mgmt For For 1M ELECTION OF DIRECTOR: STEPHEN W. SANGER Mgmt For For 1N ELECTION OF DIRECTOR: ROBERT K. STEEL Mgmt For For 1O ELECTION OF DIRECTOR: JOHN G. STUMPF Mgmt For For 1P ELECTION OF DIRECTOR: SUSAN G. SWENSON Mgmt For For 02 PROPOSAL TO APPROVE A NON-BINDING ADVISORY RESOLUTION REGARDING THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVES. Mgmt Against Against 03 PROPOSAL TO APPROVE AN AMENDMENT TO THE COMPANY'S CERTIFICATE OF INCORPORATION TO INCREASE THE COMPANY'S AUTHORIZED SHARES OF COMMON STOCK FROM 6 BILLION TO 9 BILLION. Mgmt For For 04 PROPOSAL TO RATIFY THE APPOINTMENT OF KPMG LLP AS INDEPENDENT AUDITORS FOR 2010. Mgmt For For 05 STOCKHOLDER PROPOSAL REGARDING AN ADVISORY VOTE ON EXECUTIVE AND DIRECTOR COMPENSATION. Shr Against For 06 STOCKHOLDER PROPOSAL REGARDING A POLICY TO REQUIRE AN INDEPENDENT CHAIRMAN. Shr Against For 07 STOCKHOLDER PROPOSAL REGARDING A REPORT ON CHARITABLE CONTRIBUTIONS. Shr Against For 08 STOCKHOLDER PROPOSAL REGARDING A REPORT ON POLITICAL CONTRIBUTIONS. Shr For Against Investment Company Report Meeting Date Range: 01-Jul-2009 - 30-Jun-2010 (CM ADVISERS FIXED INCOME FUND) Issuer Name Ticker Symbol CUSIP Shareholder Meeting Date Brief Identification of the Matter Voted On Proposed by Issuer or Security Holder? Did the Fund Vote? How did the Fund Cast its Vote? For, Against, Abstain Did the Fund vote For or Against Management? Western Asset Managed High Fund MHY 95766L107 06/25/10 Director Paolo M. Cucchi For Yes For For Western Asset Managed High Fund MHY 95766L107 06/25/10 Director William R. Hutchinson For Yes For For
